—In an action to recover *490damages for personal injuries, the defendants appeal from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated June 13, 2002, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff allegedly was injured when she slipped and fell in an icy parking lot owned by one of the defendants. The defendants moved for summary judgment dismissing the complaint. The Supreme Court denied the motion. We affirm.
In support of their motion, the defendants failed to demonstrate their prima facie entitlement to judgment as a matter of law (cf. Voss v D&C Parking, 299 AD2d 346 [2002]; Simmonds v Long Is. R.R. Co., 296 AD2d 487 [2002]). Thus, their motion for summary judgment was properly denied regardless of the sufficiency of the plaintiff’s opposing papers (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]; Karras v County of Westchester, 272 AD2d 377, 378 [2000]). There are questions of fact, inter alia, as to whether the defendants had constructive notice of the alleged dangerous icy condition of the parking lot, and whether snow and ice removal was performed in a timely and nonnegligent manner (see Gordon v American Museum of Natural History, 67 NY2d 836 [1986]; Wilson v Rancanelli Const., 295 AD2d 423, 424 [2002]). Ritter, J.P., Altman, Krausman and Crane, JJ., concur.